Petition in error and case-made was filed herein May 26, 1931, and a brief in support of the contentions of plaintiff in error was filed June 30, 1931. The unique part of that brief is that plaintiff in error admits its sympathy with the defendant in error, but claims a duty to present the law to the court which would authorize reversal of the cause. But the authorities cited justify the judgment of the lower court, and on the question of merits alone the judgment of the lower court should be affirmed.
But defendants in error filed motion to dismiss on jurisdictional ground that judgment was rendered on an agreed statement of fact without oral evidence April 30, 1930, and that no motion for new trial was filed until February 18, 1931.
They move to dismiss: First, because the motion for new trial not being necessary did not operate to extend the time in which case-made could be served; second, because the motion for new trial was not filed within the statutory time; third, because the case-made was not filed within six months from the date of the judgment.
No response has been filed although motion to dismiss was filed July 20, 1931. We have carefully examined the authorities by reason of the public nature of the case, and are of the opinion the authorities amply support the motion to dismiss. Lusk v. Humble Oil  Ref. Co. 140 Okla. 152, 282 P. 311; Federal Surety Co. v. Evans, 139 Okla. 231, 281 P. 952. The cause is therefore dismissed.